               Case 3:19-cv-01711-JCH Document 1 Filed 10/31/19 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 SANDRA GRIFFIN and
 WAYNE GRIFFIN,                                )       CIVIL ACTION NO.
     Plaintiffs                                )
 v.
                                               )
 AUTOWORLD AUTOMOTIVE                          )
 SUPERSTORES, INC.
 DIE/A LIA HYUNDAI AND HYUNDAI
 CAPITAL AMERICA, INC.                         )
 D/E/A HYUNDAI MOTOR FINANCE                   )
       Defendants                              )
                                                       OCTOBER31,2019


                                            COMPLAINT

                                       I.   INTRODUCTION

         1. This is an action brought by two consumers against an automobile dealership

for violations of the Consumer Leasing Act 15 U.S.C.        §   1667 et seq. (“CLA”), the

Connecticut Unfair Trade Practices Act, Conn. Gen. Stat.          § 42-1 1 Oa et seq.   (“CUTPA”),

and civil forgery, Conn. Gen. Stat.    § 52-565,   in connection with Plaintiffs’ lease of a

motor vehicle. Plaintiffs also assert claims against the leasing company as assignee of

the lease and independently under the Creditor Collection Practices Act, Conn. Gen.

Stat.   § 36a-648   (“CCPA”).

                                            II. PARTIES

          2.      Plaintiff, Sandra Griffin (“Sandra”), is a consumer residing in Manchester,

Connecticut.

         3.       Plaintiff, Wayne Griffin (“Wayne”, collectively “Plaintiffs”), is a consumer

residing in Manchester, Connecticut and is the spouse of Sandra.
                Case 3:19-cv-01711-JCH Document 1 Filed 10/31/19 Page 2 of 7



          4.       Defendant, Autoworid Automotive Superstores, Inc. d/b/a Lia Hyundai

 (“Lia”), is a Connecticut corporation and is licensed to operate an automobile dealership

 in Hartford, Connecticut.

          5.       Defendant, Hyundai Capital America, Inc. d/b/a Hyundai Motor Finance

 (“Hyundai Finance”), is a California corporation that engages in indirect auto financing

 through the acceptance of retail installment contracts and leases originated by Hyundai

 dealerships such as Lia.

                                        III.   JURISDICTION

          6.       This Court has jurisdiction over this action pursuant to 28 U.S.C.   §   1331,

and over the state law claims pursuant to 28 U.S.C.       §   1367.

          7.       This Court has jurisdiction over Lia because it is located in Connecticut

and is organized under Connecticut law.

          8.       This Court has jurisdiction over Hyundai Finance because it regularly

transacts business in this state.

          9.       Venue in this Court is proper because all of the parties are located in this

state and the transaction occurred in this state.


                                 IV.    FACTUAL ALLEGATIONS

          10.     On or about September 3, 2016, Plaintiffs entered into a lease with Lia for

a 2016 Hyundai Sonata (the “Vehicle”).

          11.     Plaintiffs executed a lease agreement for 36 months with monthly

payments of $99 (the “Lease”).

          12.     Plaintiffs paid an initial $3,500 payment and were provided a $4,500

rebate.

                                                  2
             Case 3:19-cv-01711-JCH Document 1 Filed 10/31/19 Page 3 of 7



       13.      The lease permitted annual mileage of 12,000 miles before incurring a

$0.20/mile charge for excess mileage.

       14.      On information and belief, unbeknownst to the Plaintiffs, when Lia

attempted to assign this lease to Hyundai Finance, the assignment was rejected,

presumably because it was out of compliance with the terms permitted by Hyundai

Finance.

       15.      Not desiring to be the lessor and service the contract, Lia forged Plaintiffs’

signatures on to a second lease agreement and submitted it Hyundai Financial.

       16.      This lease was apparently rejected as well.

       17.      Lia forged Plaintiffs’ signatures on to a third lease (the “Forged Lease”) to

Hyundai Finance that had a $99 monthly payment, but reduced the annual mileage to

70,000 miles.

       18.      The Forged Lease was accepted by Hyundai Finance.

       19.      Plaintiffs were unaware that the Forged Lease was the operative lease,

because the monthly payments were the same.

      20.       In summer 2019, a few months before the expiration of the lease term in

September, Plaintiffs received a notice from Hyundai Finance that they could extend the

lease term by six months.

      21.       At that time, the Vehicle’s mileage was almost 33,000, which meant that

its mileage was within the mileage permitted by the Lease.

      22.       Sandra called Hyundai Finance to inquire further about the lease

extension.




                                               3
              Case 3:19-cv-01711-JCH Document 1 Filed 10/31/19 Page 4 of 7



        23.      Through the conversation, Sandra learned that Hyundai Finance believed

that her lease permitted only 10,000 miles per year.

        24.      Sandra was later told by Hyundai Finance that it had three leases on file,

which it provided to Plaintiffs, but it was considering the Forged Lease to be the

operative lease.

        25.      Sandra protested and told Hyundai Finance that the operative lease was a

forgery and requested an investigation.

        26.      Hyundai Finance failed to perform an investigation and refused to abide by

the terms of the Lease and continued to enforce the Forged Lease.

        27.      Even if Plaintiffs elected to extend the lease term by six months, they

would not be able to use the Vehicle lest they would incur charges for excessive

mileage. If they chose to turn the Vehicle in, they would also incur significant charges

for the excess mileage.

        28.     Though they had not desired to purchase the Vehicle at the end of the

lease term, Plaintiffs felt no choice, because they needed transportation and did not

wish to incur the overcharges Hyundai Finance planned to charge them under the

Forged Lease.

        29.     Plaintiffs purchased the Vehicle from Hyundai Finance in September

2019.




                                               4
             Case 3:19-cv-01711-JCH Document 1 Filed 10/31/19 Page 5 of 7



                                   V. CAUSES OF ACTION

                         A. CONSUMER LEASING ACT (LIA ONLY)

       30.       Lia violated the CLA, Reg. M   §   1013.3(a)(3) and 15 U.S.C.   §   1667a, by its

failure to provide Plaintiffs with a copy of the required disclosures prior to consummation

of the transaction.

      31.       Specifically, Lia tailed to provide Plaintiffs with a disclosure of the mileage

limitations of the Forged Lease as required by Reg. M       §   101 3.4(h)(3).

      32.       Lia is liable to Plaintiffs for their damages, statutory damages of $2,000,

and a reasonable attorney’s fees pursuant to 15 U.S.C.          §   1640.


                        B. CONNECTICUT UNFAIR TRADE PRACTICES ACT

       33.      Lia’s conduct, as aforedescribed, was deceptive and in violation of

CUTPA.

       34.      Lia violated CUTPA in the following respects:

             a. It falsely represented to Plaintiffs that they had a 12,000 mile per year

                lease; and

             b. It forged their signatures on to the Forged Lease and the second lease

                that was not assigned.

       35.      Plaintiffs have suffered an ascertainable loss in that they purchase a

vehicle that they did not wish to purchase but for the negative financial ramifications of

turning the Vehicle in under the terms of the Forged Lease.

       36.      Lia is liable to Plaintiffs for their actual damages, punitive damages, and

attorney’s fees and costs.




                                                5
               Case 3:19-cv-01711-JCH Document 1 Filed 10/31/19 Page 6 of 7



         37.      Hyundai Finance is subject to Plaintiffs’ claims pursuant to Conn. Gen.

Stat.   § 42-411(b).
                                            C. CIVIL FORGERY

         37.      Lia forged Plaintiffs’ signatures on at least two leases that it sought to

assign to Hyundai Finance.

         38.      Lia is liable to Plaintiffs for double damages plus common law punitive

damages pursuant to Conn. Gen. Stat.         §   52-565.

         39.      Hyundai Finance is subject to Plaintiffs’ claims pursuant to Conn. Gen.

Stat.   § 42-411(b).

                 D. CREDITOR COLLECTION PRACTICES ACT (HYUNDAI FINANCE
                                          ONLY)

         40.     Hyundai Finance is a creditor within the meaning of the CCPA.

         41.     By failing to investigate Plaintiffs’ assertion that the operative lease was a

forgery, Hyundai Finance violated Conn. Agencies Reg.          § 36a-647-5(15), which
requires that a creditor make a reasonable effort to determine the validity of a debt.

         42.     For its violations of the CCPA, Hyundai Finance is liable to Plaintiffs for

statutory damages of $1,000 as well as their attorney’s fees and costs.




                                                  6
         Case 3:19-cv-01711-JCH Document 1 Filed 10/31/19 Page 7 of 7




      Wherefore, Plaintiffs claim actual damages, statutory damages of $2,000,

statutory damages of $1,000, double damages, punitive damages, attorney’s fees and

costs, and any other relief deemed just and equitable by this court.


                                         PLAINTIFFS, SANDRA GRIFFIN and
                                         WAYNE GRIFFIN



                                                       ra(ct6188)
                                                dblinn @ consumerlawgroup.com
                                                Brendan L. Mahoney (ct29839)
                                                bmahoney @ consumerlawgroup.com
                                                Consumer Law Group, LLC
                                                35 Cold Spring Rd. Suite 512
                                                Rocky Hill, CT 06067
                                                Tel. (860) 571-0408
                                                Fax (860) 571-7457




                                            7
